2 CT 20 pHi:4dg
Recv'd MBC Board of Elections

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA

ATLANTA DIVISION
LUCILLE ANDERSON, et al.,
Plaintiffs,
VS. Civil Action No.

1:20-CV-03263-MLB

BRAD RAFFENSPERGER, in his
official capacity as the Georgia
Secretary of State and the Chair of
the Georgia State Election Board, et
al.,

+ $ FS FF HF F FF F SF HF

Defendants.
DECLARATION OF JEANETTA WATSON

COMES NOW JEANETTA WATSON‘ and, in accordance with 28 U.S.C.

§ 1746, declares under penalty of perjury, as follows:
1.

My name is Jeanetta Watson. I have personal knowledge of the facts set
forth in this Declaration and know them to be true and correct. J am over the
age of eighteen years old, am suffering no disabilities, and am competent to

execute this Declaration.

2.
I am the Elections Supervisor for the Macon-Bibb County Board of

Elections. I have served in this position since 2013.
3.

Macon-Bibb County has not experienced problems with long lines on
election day in any election from 2016 through the present. “Long lines” on
election day in Macon-Bibb County involve total wait times of 30 minutes or
less. This has been true in every election from 2016 through the present.

4,

_The only exceptions to the foregoing are a small number of instances on
June 9, 2020 and one instance on August 11, 2020 when it took longer than
expected for the new voting equipment to boot up and sync. This caused delays
at the very beginnirig of the day because the machines were not up and running
by 7:00 a.m. Again, this only occurred in a small number of polling locations.
In fact, on August 11, 2020, it only occurred in one polling location. Even in
these instances, the problems were rectified quickly and every voter was able
to vote.

| 5.

In response to the issue described above, I have implemented additional
poll worker training and have instructed poll workers to arrive early and boot
up the machines, particularly the poll pads, immediately upon arrival. June
9, 2020 was the first election on the new equipment and opportunities for poll

worker training were negatively impacted by COVID-19.
6.

Poll worker training for the June 9 and August 11 elections was almost
exclusively virtual. This was challenging because we were dealing with all new
voting equipment. In advance of the November 3, 2020 election, I am in the
process of conducting in-person, hands-on poll worker training. This will
vastly improve the ability of the poll workers to operate the new voting
equipment.

Te

Even with the challenges of conducting an election on June 9, 2020 with
brand new voting equipment and no in-person poll worker training, Macon-
Bibb County voters generally did not experience long wait times. The delays
that did occur were caused by lack of familiarity with the new equipment, and
not by the number of machines or workers allocated to each polling location.

8.-

The system employed by my team in Macon-Bibb County for allocating
equipment and poll workers at the various polling locations has worked
successfully for years. During this election cycle, we have not been able to
provide one booth per 250 voters at each location, due in large part to necessary
upgrades in power sources at the polling locations, but none of our polling
locations have experienced long wait times or been overburdened due to lack

of equipment.
9.

Record absentee voting, including mail and early voting, has reduced the
number of voters at the polling locations on election day during this election
cycle. Just asin 2016, 2018, and June and August of 2020, we will have enough
equipment and poll workers to accommodate each and every polling location in
Macon-Bibb County. As long as the equipment is booted up and ready to go by
7:00 a.m., there should be no delays and voter wait times should continue to be
less than 30 minutes.

10.

Attached to this .Declaration are the equipment and poll worker
allocations for June 9, 2020 (Exh. A) and November 3, 2020 (Exh. B). I am
confident that these allocations will result in minimal wait times for voters,
just as in past elections.

11.

The news articles related to Macon-Bibb County, found at Exh. 21, Exh.
22, and Exh. 23 to the Declaration of Amanda Bean (Doc. 93-21; 93-22; and 93-
23), are reasonably accurate. It is my understanding that these articles are
the only purported evidence of long wait times in Macon-Bibb County from
2016 through the present. Consistent with the articles, Macon-Bibb County

did not have long wait times in 2016 or 2018.
12.
As previously stated, there were issues at a few polling locations on June
9, 2020 in the morning due to equipment issues. These issues have been
addressed and only reappeared at one polling location on August 11. These
issues were not caused by or in any way related to allocation of equipment or
poll workers.
13.
I declare under penalty of perjury that the foregoing is based on my
personal knowledge and i true and correct.

Q"

Executed this 5”day of October, 2020.

 
     

Jeanetta Watson, Elections Supervisor
Macon-Bibb County Board of Elections
